DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The prior art of record failed to clearly teach or fairly suggest a combination of features, particular in the bold portions, as described in and connected to each of the amended independent claims 1 and 12, which are repeatedly stated as followings:
	1. 	A method implemented on a computing system for dynamically extending analytic data in a data warehouse of a cloud communications platform, the method comprising: 
receiving, at a data warehouse of the cloud communications platform, a record of an event of a first event type, 
wherein the record comprises a first set of values and a second set of values, and 
wherein the data warehouse comprises one or more common fields and one or more generic fields; 
 	mapping, by a data manager, the first set of values to the one or more common fields; 
mapping, by the data manager based on the first set of values, the second set of values to the one or more generic fields; and 
generating a user-specific view of the analytic data in the data warehouse, 
wherein the user-specific view translates generic names of the one or more generic fields to a first event-specific name and a second event- specific name.

12.  	At least one non-transitory computer-readable medium storing instructions that, when executed by a processor in a computing system, cause the computing system to perform a method for correlating events associated with communication sessions in a cloud communications platform, the method comprising: 
receiving, at a data warehouse, a record of an event of a first event type, wherein the record of the event includes a session identifier and an event identifier; 
determining, by a data manager, a schema corresponding to the first event type; 
mapping, by the data manager, one or more values of the record to one or more generic fields of the data warehouse based on the schema; and 
generating a user-specific view of the analytic data in the data warehouse, 
wherein the user-specific view translates generic names of the one or more generic fields to a first event-specific name and a second event- specific name.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: June 2022